Citation Nr: 1237063	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  05-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), initially rated at 30 percent from March 5, 2002 to July 27, 2003, at 50 percent  from July 28, 2003 to June 12, 2011, and at 70 percent since June 13, 2011. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying a claim for an evaluation higher than 50 percent for service-connected PTSD. However, the Board notes           at this time that a prior October 2003 RO rating decision adjudicating the initial assigned rating for PTSD (i.e., from the effective date of service connection)         was not yet final when the Veteran filed his June 2004 claim for increase. Therefore, the increased rating issue on appeal encompasses the propriety of the initial evaluation for PTSD. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In May 2006, a Travel Board hearing was held at the RO before an Acting Veterans Law Judge (VLJ). Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that             38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claim for increased rating for PTSD that were lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent              with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thereafter, in February 2008, the Veteran was informed of the fact that the VLJ who previously heard his case was no longer employed by the Board, and                   the Veteran was offered the opportunity to testify at another hearing. However,         he declined and requested that the Board consider the case on the evidence of record. 

Through an April 2008 decision, the Board denied the claim for an increased rating for PTSD. The Veteran appealed that decision to the Court. In September 2009,   the Court issued a Memorandum Decision vacating the April 2008 decision and remanding the case back to the Board for further adjudication. 

The Board responded through a May 2010 remand to the RO (via the Appeals Management Center (AMC)) requesting further development. Also at that time         the Board determined that the record raised a TDIU claim inextricably intertwined with the increased rating issue already before the Board. Thus, the Board assumed jurisdiction over the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996).            See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

Another Board remand was issued in February 2011 to ensure compliance with prior remand instructions. 

Unfortunately, upon receipt of new evidence in August 2012 from the Veteran,         the record still does not provide a sufficient basis upon which to resolve this case. Therefore, the appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.



REMAND

A remand in this case is required to determine the Veteran's capacity for gainful employment in light of service-connected PTSD, in furtherance of his pending claim for a TDIU. 

Previously, up until late-2011, the record reflected that the Veteran had a favorable employment history and had worked on a full-time basis consistently over a period of several years (with the exception of a period of about six months in 2003 when he was between jobs). The most recent VA Compensation and Pension examination of June 2011 had noted some difficulty coping with job stress, but did not otherwise identify an inability to continue employment. 

However, in August 2012, the Veteran's attorney provided an updated VA Form 21-8940 (formal TDIU application) completed by the Veteran which indicated that in October 2011 the Veteran had left his full-time job, the reason cited being as a consequence of his service-connected PTSD. Given this recent information from                the Veteran, there is an obligation under VA's duty to assist to conduct a more thorough inquiry into the Veteran's current capacity for maintaining gainful employment. Thus, the Board will schedule a new VA examination to ascertain     the Veteran's employment capabilities in view of service-connected disability.         See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).   

Taking into consideration that the requested medical inquiry for purposes of             the Veteran's TDIU claim must be a VA mental health examination, and that              PTSD is his only service-connected disability, it is inevitable that further factual findings regarding his service-connected psychiatric disorder will be elicited on       VA examination. As the Board indicated, moreover, the issue of an increased rating for PTSD is inextricably intertwined with that of a TDIU, inasmuch as the rating criteria for a psychiatric disorder incorporates the ability to obtain and maintain employment. The claims are thus "inextricably intertwined." See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994). Therefore, the issue of an increased rating for PTSD must also be remanded, pending receipt of all dispositive medical findings.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD, and regarding the claim for a TDIU.             The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.          All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The VA examiner is then requested to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected PTSD. In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability, as distinguished from any nonservice-connected physical or mental condition.          The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof. The VA examiner is requested to specifically indicate whether the Veteran no longer has the capacity for securing gainful employment, following when in October 2011 he left his full-time job as a night shift supervisor providing security services.  

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

2. The RO should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO should readjudicate the claims for increased rating for PTSD and for a TDIU in light of all additional evidence received. In readjudicating the claim for increased rating for PTSD, the RO should provide thorough consideration of the availability of an extraschedular rating for PTSD under the framework elaborated upon in Thun v. Peake, 22 Vet. App. 211 (2008), including with regard to the time period in 2003 when the Veteran was unemployed for several months.                   If the benefits sought on appeal are not granted,                 the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



